Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/536,973, the examiner acknowledges the applicant's submission of the amendment dated 10/26/2020.  Claims 1, 4, 10-11, 13, 17-20, 22, 25-28 have been amended. Claims 5-8, 14-15, and 23-24 have been canceled. Claims 1-4, 9-13, 16-22, 25-31 are pending.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh (US20150058531).
As per claim 30. A data storage device comprising: a storage medium (Yeh: Fig. 4, non-volatile memory module 106); a first buffer memory located physically internal to a controller ; a second buffer memory located physically external to the controller and connected to the controller (Yeh: Fig. 4, data buffer area 108a; paragraph 0043); and the controller (Yeh: Fig. 5, memory control circuit unit 104) configured to: comprise a memory interface processor (Yeh: Fig. 5, host interface 204); control data input/output for the storage medium according to Page 7 of 12U.S. Serial No.: 16/536,973DOCKET: PA3754-0 requests received from a host device (Yeh: "The memory control circuit unit 104 executes a plurality of logic gates or control instructions implemented in a hardware form or a firmware form and performs various data operations according to commands from the host system 1000, such as data writing, reading, and erasing in the rewritable non-volatile memory module 106" (paragraph 0039)); store first write data in the first buffer memory in response to a write request received from the host device (Yeh: paragraph 0076); output to the storage medium through the memory interface processor from the first buffer memory to latch the first write data (Yeh: paragraph 0051); and back up the first write data latched in the storage medium to the second buffer memory (Yeh: paragraphs 0077-79).
As per claim 31. The data storage device according to claim 30, wherein the controller is further configured to at least one of: transfer part of the latched first write data stored in the storage medium to the second buffer memory; transfer all of the latched first write data stored in the storage medium to the second buffer memory; and transfer information required for checking and correcting an error in the latched first write data to the second buffer memory (Yeh: paragraphs 0077-0079).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-9, 11, 15-16, 18-20, 24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US20150058531) in view of Chew (US20140310721).
As per claim 1. A data storage device comprising: a storage medium (Yeh: Fig. 4, non-volatile memory module 106); a first buffer memory located physically internal to a controller (Yeh: Fig. 5, data buffer area  208a); a second buffer memory located physically external to the controller and connected to the controller (Yeh: Fig. 4, data buffer area 108a; paragraph 0043); and [[a]] the controller configured to: (Yeh: Fig. 5, memory control circuit unit 104) comprise a host interface processor; (Yeh: Fig. 5, host interface 204) control data input/output for the storage medium according to requests received from a host device (Yeh: "The memory control circuit unit 104 executes a plurality of logic gates or control instructions implemented in a hardware form or a firmware form and performs various data operations according to ; and  store write data … in response to a write request received from the host device (Yeh:  paragraph 0043; paragraph 0052; abstract).  
Yeh does not teach store first write data from the … to the second buffer memory while storing the first data from the … to the first buffer memory; however, Chew teaches store first write data from the … to the second buffer memory while storing the first data from the … to the first buffer memory (Chew: "To reduce the number of read/write operations performed by the processor 105 to duplicate source data to enable parallel processing on the source data, the memory controller 115 may be configured to duplicate data written to the first buffer 126 to the one or more duplicate buffers 127(1), . . . , 127(N) that are allocated to one or more processing threads, respectively. In some implementations, the one or more duplicate buffers 127(1), . . . , 127(N) are dedicated buffers. In addition, the addresses of the first buffer 126 and the one or more duplicate buffers 127(1), . . . , 127(N) may be stored in a register 112 of memory controller 115. In some implementations, when a processing thread allocates a buffer to store and process the data stored in the first buffer 126, the processing thread writes the address of its buffer to the register 112. Thus, when the memory controller 115 receives a command to write data to the first buffer 126, the memory controller 115 automatically duplicates the data written to the first buffer 126 to the duplicate buffers having addresses stored in register 112 without the use of the processor 105. Thus, unlike existing systems, to replicate the source data to a plurality of buffers to enable parallel processing of the source data, the illustrated processor 105 does not read the source 
Yeh and Chew are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Yeh to include store first write data from the … to the second buffer memory while storing the first data from the … to the first buffer memory as taught by Chew since doing so would provide the benefit of [Chew: " To reduce the number of read/write operations performed by the processor 105 to duplicate source data to enable parallel processing on the source data, the memory controller 115 may be configured to duplicate data written to the first buffer 126 to the one or more duplicate buffers 127(1), . . . , 127(N) that are allocated to one or more processing threads, respectively. In some implementations, the one or more duplicate buffers 127(1), . . . , 127(N) are dedicated buffers. In addition, the addresses of the first buffer 126 and the one or more duplicate buffers 127(1), . . . , 127(N) may be stored in a register 112 of memory controller 115. In some implementations, when a processing thread allocates a buffer to store and process the data stored in the first buffer 126, the processing thread writes the address of its buffer to the register 112. Thus, when the memory controller 115 receives a command to write data to the first buffer 126, the memory controller 115 automatically duplicates the data written to the first buffer 126 to the duplicate buffers having addresses stored in register 112 without the use of the processor 105. Thus, unlike existing systems, to replicate the source data to a plurality of buffers to enable parallel processing of the source data, the illustrated processor 105 does not 
Therefore, it would have been obvious to combine Yeh and Chew for the benefit of creating the data storage device as specified in claim 1.
As per claim 9. The data storage device according to claim 1, wherein the first buffer memory is configured with less memory capacity than the second buffer memory (Yeh: "Accordingly, the second buffer memory having the larger capacity can be effectively utilized to prevent the first buffer memory 208 from occupied fully, such that other command can be performed" (paragraph 0085, lines 12-15)).  
As per claim 11. A data storage device comprising: a storage medium (Yeh: Fig. 4, non-volatile memory module 106);  a first buffer memory located physically internal to a controller (Yeh: Fig. 5, data buffer area 208a); a second buffer memory located physically external to the controller and connected to the controller (Yeh: Fig. 4, data buffer area 108a; paragraph 0043); and a controller configured to (Yeh: Fig. 5, memory control circuit unit 104): comprise a host interface processor; (Yeh: Fig. 5, host interface 204) control data input/output for the storage medium according to requests received from a host device (Yeh: "The memory control circuit unit 104 executes a plurality of logic gates or control instructions implemented in a hardware form or a firmware form and performs various data operations according to commands from the host system 1000, such as data writing, reading, and erasing in the rewritable non-volatile memory module 106" (paragraph 0039));  store write data … in response to a write request received from the host device (Yeh: "The second buffer memory 108 is disposed outside the memory control circuit unit and coupled to the memory control circuit unit 104. The second ; delete the first write data from the first buffer memory when the first write data is outputted from the first buffer memory to the storage medium (Yeh: "Accordingly, the data UD1 is stored in the second buffer memory 108, and the memory control circuit unit 104 (or the memory management circuit 202) may receive the following write command from the host system 1000 and temporarily store the following write data into the first buffer memory 208 according to the following write command from the host system 1000. Especially, since the data UD1 is already stored in the second buffer memory 108, the address for storing the data UD1 in the first buffer memory 208 may be used for temporarily storing another new write data without interfering the operation of the memory storage apparatus 100" (paragraph 0080)); and control the second buffer memory not to output the first write data but instead to retain the first write data until a preset time (Yeh: "Moreover, when the data is temporarily stored in the buffer memory, a control circuit of the memory storage apparatus sends a signal, which indicates that the command is accomplished, to a host in order to receive the next command and data. When the data is written to the rewritable non-volatile memory, a program fail may be occurred, and the data writing is unsuccessful. Accordingly, the control circuit of the memory storage apparatus has to write the data stored in the buffer memory into the rewritable non-volatile memory again (This is also called “a rewrite operation”) where the data writing was failed. As a result, the buffer memory disposed in the memory storage apparatus has to be large enough in .  
Yeh does not teach store first write data from the … to the second buffer memory while storing the first data from the … to the first buffer memory; however, Chew teaches store first write data from the … to the second buffer memory while storing the first data from the … to the first buffer memory (Chew: " To reduce the number of read/write operations performed by the processor 105 to duplicate source data to enable parallel processing on the source data, the memory controller 115 may be configured to duplicate data written to the first buffer 126 to the one or more duplicate buffers 127(1), . . . , 127(N) that are allocated to one or more processing threads, respectively. In some implementations, the one or more duplicate buffers 127(1), . . . , 127(N) are dedicated buffers. In addition, the addresses of the first buffer 126 and the one or more duplicate buffers 127(1), . . . , 127(N) may be stored in a register 112 of memory controller 115. In some implementations, when a processing thread allocates a buffer to store and process the data stored in the first buffer 126, the processing thread writes the address of its buffer to the register 112. Thus, when the memory controller 115 receives a command to write data to the first buffer 126, the memory controller 115 automatically duplicates the data written to the first buffer 126 to the duplicate buffers having addresses stored in register 112 without the use of the processor 105. Thus, unlike existing systems, to replicate the source data to a plurality of buffers to enable parallel processing of the source data, the illustrated processor 105 does not read the source data from the first address 126 and then write the source data to the duplicate buffers 127(1), . . . , 127(N) " (paragraph 0011)).
The data storage device according to claim 11, wherein the first buffer memory is configured with less memory capacity than the second buffer memory. The rationale in the rejections of claim 9 is herein incorporated. 
As per claim 18. The data storage device according to claim 11, wherein the preset time is when the storage medium reports a program success of the first write data to the controller (Yeh: "The buffer memory is adopted for temporarily storing the data desired to be written to the memory storage apparatus. In other words, data to be written to the memory storage apparatus is stored in the buffer memory first, and then the data is written to the rewritable non-volatile memory from the buffer memory" (paragraph 0006); "Moreover, when the data is temporarily stored in the buffer memory, a control circuit of the memory storage apparatus sends a signal, which indicates that the command is accomplished, to a host in order to receive the next command and data. When the data is written to the rewritable non-volatile memory, a program fail may be occurred, and the data writing is unsuccessful" (paragraph 0007); "Referring to FIG. 11, in order to improve the data writing speed of the memory storage apparatus 100, the first buffer memory 208 with the larger transmission bandwidth is configured as a region for temporarily storing write data and the second buffer memory 108 with smaller transmission bandwidth is configured as a backup region for storing the write data" (paragraph 0075); paragraph 0081).  
As per claim 19. An operation method of a data storage device comprising a storage medium (Yeh: Fig. 4, non-volatile memory module 106), a first buffer memory located physically internal to the controller (Yeh: Fig. 5, data buffer area 208a), a second buffer memory located physically external to the controller and connected to the controller (Yeh: , and a controller (Yeh: Fig. 5, memory control circuit unit 104) configured to control data input/output for the storage medium according to requests received from a host device, the operation method comprising (Yeh: "The memory control circuit unit 104 executes a plurality of logic gates or control instructions implemented in a hardware form or a firmware form and performs various data operations according to commands from the host system 1000, such as data writing, reading, and erasing in the rewritable non-volatile memory module 106" (paragraph 0039)): wherein the controller comprises a host interface processor (Yeh: Fig. 5, host interface 204), and receiving, by the controller, a write request including a write command, write data, and an address from the host device (Yeh: "According to an exemplary embodiment of the present invention, a memory storage apparatus including a connecting interface unit, a rewritable non-volatile memory module, a memory control circuit unit, and a second buffer memory is provided. The connecting interface unit is configured to couple to a host system. The memory control circuit unit is coupled to the connecting interface unit and the rewritable non-volatile memory module, wherein the memory control circuit unit has a first buffer memory and the first buffer memory includes a first data buffer area. The second buffer memory is coupled to the first buffer memory, wherein the second buffer memory includes a second data buffer area and the transmission bandwidth of the second buffer memory is smaller than the transmission bandwidth of the first buffer memory. Herein, the memory control circuit unit is configured to receive a write command and a start logical address and first data corresponding to the write command, and determine whether the first data is a successive big data. If the first data is the successive big data, the memory control circuit unit temporarily stores the first data into the ; and storing, by the controller.  
Yeh does not teach store first write data from the … to the second buffer memory while storing the first data from the … to the first buffer memory; however, Chew teaches store first write data from the … to the second buffer memory while storing the first data from the … to the first buffer memory (Chew: " To reduce the number of read/write operations performed by the processor 105 to duplicate source data to enable parallel processing on the source data, the memory controller 115 may be configured to duplicate data written to the first buffer 126 to the one or more duplicate buffers 127(1), . . . , 127(N) that are allocated to one or more processing threads, respectively. In some implementations, the one or more duplicate buffers 127(1), . . . , 127(N) are dedicated buffers. In addition, the addresses of the first buffer 126 and the one or more duplicate buffers 127(1), . . . , 127(N) may be stored in a register 112 of memory controller 115. In some implementations, when a processing thread allocates a buffer to store and process the data stored in the first buffer 126, the processing 
As per claim 20. The operation method according to claim 19, further comprising: outputting the first write data from the first buffer memory to the storage medium; deleting the first write data from the first buffer memory; and retaining the first write data stored in the second buffer memory until a preset time before deleting the first write data from the second buffer memory without outputting the first write data from the second buffer memory.  The rationale in the rejections of claim 11 is herein incorporated.
As per claim 26. The operation method according to claim 19, wherein the preset time comprises a time when the storage medium reports a program success of the first write data to the controller.  The rationale in the rejections of claim 18 is herein incorporated.
As per claim 27. A storage system comprising: a host device; and a data storage device comprising: a storage medium, a first buffer memory located physically internal to a controller, a second buffer memory located physically external to the controller Page 6 of 12U.S. Serial No.: 16/536,973DOCKET: PA3754-0 and connected to the controller, and [[a]] the controller configured to: comprise a host interface processor; control data input/output for the storage medium according to requests received from a host device; and store first write data from the host interface processor to the second buffer memory while storing the first data from the host interface processor to the first buffer memory The rationale in the rejections of claim 1 is herein incorporated.
As per claim 28. The storage system according to claim 27, wherein the controller is further configured to, when the first write data is outputted from the first buffer memory to the storage medium: delete the first write data from the first buffer memory; and control the second buffer memory not to output the first write data but instead to retain the first write data until a preset time.  The rationale in the rejections of claim 11 is herein incorporated.

Claims 2-3, 12, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US20150058531) in view of Chew (US20140310721) and Deshpande (Design Considerations for Multicore SoC Interconnections).
As per claim 2. Yeh does not teach wherein the first buffer memory, the controller, and the storage medium constitute a first package; however, Deshpande teaches wherein the first buffer memory, the controller, and the storage medium constitute a first package (Deshpande: "SoC designs come a wide variety, depending on the applications they are intended to serve. But the common emergent theme is that of a multicore system, wherein multiple general-purpose processor cores are used as basic computing engines. This is true of SoCs meant for both embedded and general-purpose processing.  In the former, these general-purpose processors provide computing flexibility, versatility, and adaptability to the application. General-purpose computing SoCs are characterized by just a few large processors, large on-chip 
Yeh and Deshpande are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Yeh to include wherein the first buffer memory, the controller, and the storage medium constitute a first package as taught by Deshpande since doing so would provide the benefit of [Deshpande: "The result has tended to discourage the use of higher clock frequencies to achieve higher performance and instead has encouraged higher levels of integration and of spatial parallelism to increase the compute density within a chip" (page 119)].
Therefore, it would have been obvious to combine Yeh and Deshpande for the benefit of creating the data storage device as specified in claim 2.
 wherein the second buffer memory constitutes a second package different from the first package (Yeh: Fig. 4. Showing second buffer memory as a stand-alone unit).  
As per claim 12. The data storage device according to claim 11, wherein the storage medium, the first buffer memory, and the controller io constitute a first package, and wherein the second buffer memory constitutes a second package different from the first package.   The rationale in the rejections of claims 2 and 3 is herein incorporated.
As per claim 21. The operation method according to claim 19, wherein the storage medium, the first buffer memory, and the controller constitute a first package, and wherein the second buffer memory constitutes a second package different from the first package.   The rationale in the rejections of claims 2 and 3 is herein incorporated.
As per claim 29. The storage system according to claim 27, wherein the storage medium, the first buffer memory, and the controller constitute a first package, and wherein the second buffer memory constitutes a second package different from the first package.  The rationale in the rejections of claims 2 and 3 is herein incorporated.
Claims 4, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US20150058531) in view of Chew (US20140310721) as applied to claims 1, 11, and 19 above, and further in view of Salessi et al. (US20080140945).
As per claim 4. Yeh teaches wherein (Yeh: Fig. 5, memory control circuit unit 104 and host interface 204) and the first and second buffer memories (Yeh: Fig. 4, second buffer memory 108; fig. 5, first buffer memory 208).  
directly transfer the first write data from the host interface processor to the … buffer; however, Salessi teaches directly transfer the first write data from the host interface processor to the … buffer (Salessi: "In step 1105, the DMA engine of the host interface 210 transfers the data to the buffer memory 310 of the buffer manager 205 based on the write command. If the buffer memory 310 is implemented using a dual port memory, the host interface 210 may be connected directly to one of the ports of the buffer memory 310 so that the DMA engine of the host interface 210 writes the data into the buffer memory 310 without going through switch 215. Additionally, the controller 200 may be configured to directly access to the buffer manager 205 without having to go through the switch 215. If the buffer memory 310 is implemented as a single port memory, the DMA engine of the host interface 210 transfers the data segments to buffer memory 310 via switch 215" (paragraph 0077)).
Yeh and Salessi are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Yeh to include directly transfer the first write data from the host interface processor to the … buffer as taught by Salessi since doing so would provide the benefit of [Salessi: "In step 1105, the DMA engine of the host interface 210 transfers the data to the buffer memory 310 of the buffer manager 205 based on the write command. If the buffer memory 310 is implemented using a dual port memory, the host interface 210 may be connected directly to one of the ports of the buffer memory 310 so that the DMA engine of the host interface 210 writes the data into the buffer memory 310 without 
Therefore, it would have been obvious to combine Yeh and Salessi for the benefit of creating the data storage device as specified in claim 4.
As per claim 13. The data storage device according to claim 11, first write data from the host interface processor to the first and second buffer memories.  The rationale in the rejections of claim 4 is herein incorporated.
As per claim 22. The operation method according to claim 19, wherein the controller comprises a host interface processor, and wherein storing the first write data in the first and second buffer memories comprises directly transferring, by the controller, the write data from the host interface processor to the first and second buffer memories   The rationale in the rejections of claim 4 is herein incorporated.
Claims 10, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US20150058531) in view of Chew (US20140310721) as applied to claims 1, 11, and 19 above, and further in view of Ooneda (US20160266826).
As per claim 10. Yeh does not teach wherein the storage medium comprises a multi-level cell region configured to store multi-bit data and a single-level cell region configured to store single-bit data, and wherein the controller is further configured to determine a region of the storage medium to which the first write data is to be programmed in response to the write request received from the host device, and to store the first write data only in the first buffer memory when the region to which the write data is to be programmed is the single-level cell region; however, Ooneda teaches wherein the storage medium comprises a multi-level cell region configured to store multi-bit data and a single-level cell region configured to store single-bit data,  (Ooneda: "As recording modes of a flash memory, there are a multi-value recording (multi-level cell (MLC)) mode and a binary value recording (single-level cell (SLC)) mode. In the SLC mode, one bit is recorded in one memory cell. In the MLC mode, N (here, N≧2) bits can be recorded in one cell" (paragraph 0003)) and wherein the controller is further configured to determine a region of the storage medium to which the first write data is to be programmed in response to the write request received from the host device, and to store the first write data only in the first buffer memory when the region to which the write data is to be programmed is the single-level cell region (Yeh: "The command processing unit 21 performs a process according to a command received from the host 1. For example, in a case where a write request is received from the host 1, the command processing unit 21 temporarily stores write data in the data buffer 31. The command processing unit 21, for example, when the data buffer 31 is full, reads data stored in the data buffer and writes the read data in a user data area 10 a of the NAND 10 through the memory I/F 40. When data is to be written into the user data area 10 a, as described above, in a case where any one of SLC blocks included in the SLC area 10 s is not filled with data, the write data is stored in the SLC area 10 s" (paragraph 0029, lines 1-12)).
Yeh and Ooneda are analogous art because they are from the same field of endeavor of memory access and control.
wherein the storage medium comprises a multi-level cell region configured to store multi-bit data and a single-level cell region configured to store single-bit data, and wherein the controller is further configured to determine a region of the storage medium to which the first write data is to be programmed in response to the write request received from the host device, and to store the first write data only in the first buffer memory when the region to which the write data is to be programmed is the single-level cell region as taught by Ooneda since doing so would provide the benefit of [Ooneda: "The command processing unit 21 performs a process according to a command received from the host 1. For example, in a case where a write request is received from the host 1, the command processing unit 21 temporarily stores write data in the data buffer 31. The command processing unit 21, for example, when the data buffer 31 is full, reads data stored in the data buffer and writes the read data in a user data area 10 a of the NAND 10 through the memory I/F 40. When data is to be written into the user data area 10 a, as described above, in a case where any one of SLC blocks included in the SLC area 10 s is not filled with data, the write data is stored in the SLC area 10 s" (paragraph 0029, lines 1-12)].
Therefore, it would have been obvious to combine Yeh and Ooneda for the benefit of creating the data storage device as specified in claim 10.
As per claim 17. The data storage device according to claim 11, wherein the storage medium comprises a multi-level cell region configured to store multi-bit data and a single-level cell region configured to store single-bit data, and wherein the controller is further configured to determine a region of the storage medium to which the first write data is to be programmed in response to the write request received from the host device, and to store the first write data only in the first buffer memory when the region to which the first write data is to be programmed is the single-level cell region.   The rationale in the rejections of claim 10 is herein incorporated.
As per claim 25. The operation method according to claim 19, wherein the storage medium comprises a multi-level cell region for storing multi-bit data and a single-level cell region for storing single-bit data, and wherein storing the first write data in the first and second buffer memories comprises: determining, by the controller, a region of the storage medium to which the first write data is to be programmed in response to a write request received from the host device; and storing the first write data only in the first buffer memory when the region to which the first write data is to be programmed is the single-level cell region.  The rationale in the rejections of claim 10 is herein incorporated.
Response to Amendment
Applicant's arguments with respect to the 35 USC 102 and 103 rejections filed on 10/26/2020 have been fully considered but are moot in view of the rejection.
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
In Applicant’s arguments, Applicant states that Yeh fails to disclose the amended subject matter of in claim 1, specifically: “store first write data from the host interface processor to the second buffer memory while storing the first data from the host interface processor to the first buffer memory”.

The amended portions have been addressed through the combination of Yeh and Chew (US20140310721) above: (Chew: "To reduce the number of read/write operations performed by the processor 105 to duplicate source data to enable parallel processing on the source data, the memory controller 115 may be configured to duplicate data written to the first buffer 126 to the one or more duplicate buffers 127(1), . . . , 127(N) that are allocated to one or more processing threads, respectively. In some implementations, the one or more duplicate buffers 127(1), . . . , 127(N) are dedicated buffers. In addition, the addresses of the first buffer 126 and the one or more duplicate buffers 127(1), . . . , 127(N) may be stored in a register 112 of memory controller 115. In some implementations, when a processing thread allocates a buffer to store and process the data stored in the first buffer 126, the processing thread writes the address of its buffer to the register 112. Thus, when the memory controller 115 receives a command to write data to the first buffer 126, the memory controller 115 automatically duplicates the data written to the first buffer 126 to the duplicate buffers having addresses stored in register 112 without the use of the processor 105. Thus, unlike existing systems, to replicate the source data to a plurality of buffers to enable parallel processing of the source data, the illustrated processor 105 does not read the source data from the first address 126 and then write the source data to the duplicate buffers 127(1), . . . , 127(N) " (paragraph 0011)).
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 10/26/2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-4, 9-13, 16-22, 25-31 have received an action on the merits and are subject to a final rejection.
    b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kendrick Lam whose telephone number is (408)918-7586.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.L./Examiner, Art Unit 2135 
/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135